DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1‐6 and 8‐10 are pending.
Claim 7 is canceled.


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

Claim 1:
“a classifier generation section that generates…”;
“an image input section that inputs…”;
“a defect candidate extraction section that extracts…”;
“an inspection window setting section that sets…”; and
“a determination section that determines…”.

Claims 2-6 and 10:
Various functional “section” as defined in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijiri (US2020/0402221) in view of Hyatt et al (US2021/0233229).

Regarding claim 1, Ijiri teaches an image inspection apparatus that inspects inspection targets based on inspection target images acquired by capturing the inspection targets, the apparatus comprising:
(Ijiri, Fig. 1; “the second learning device 3 performs machine learning using plural pieces of learning data sets including the learning data set 127 generated by the learning data generation device 1, and thereby constructs the second trained discriminator 54 that has acquired the ability to determine the acceptability of a product”, [0077]; a discriminator is a classifier; “the acceptability determination may be simple determination on whether the product R has defects, or may include, in addition to the determination on whether the product R has defects, discrimination for the type of the defects. The defects are, for example, scratches, dirt, cracks, dents, dust, burrs, color unevenness, and the like”, [0080])
	Ijiri does not expressly disclose but Hyatt teaches:
a classifier generation section that
	(i) performs normalization processing on an image size to be input to an input layer of a neural network in a setting mode, and
(Hyatt, Fig. 4; “In order to enable a defined and unvarying reference to be used by the machine learning process, even though a varying number of set up images are collected for reference, embodiments of the invention calculate or embed a predetermined sized representation from the varying number of set up images and use this representation as input to the machine learning process, to predict defects at the inspection stage”, [0053]; setting a predetermined sized representation for training images is a normalization process)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hyatt into the system or method of Ijiri in order to use a variable size input to predict defects in imaged items by normalizing the variable size of input for improving the ability to inspect different types of manufactured items. The combination of Ijiri and Hyatt also teaches other enhanced capabilities.
	(ii) generates a classifier which classifies the inspection target images into a first class and a second class by inputting a plurality of learning images of the inspection targets after performing the normalization processing into the input layer of the neural network and causing the neural network to learn in the setting mode;
(Ijiri, Fig. 1; “the second learning device 3 performs machine learning using plural pieces of learning data sets including the learning data set 127 generated by the learning data generation device 1, and thereby constructs the second trained discriminator 54 that has acquired the ability to determine the acceptability of a product”, [0077]; Fig. 12, “the correct answer data 3222 may be set to indicate the acceptability of the product by a binary value. In addition, for example, the correct answer data 3222 may be set so that the probability that the product is non-defective (that is, has no defect) or the probability that the product has a defect is indicated by a continuous value”, [0195]; Hyatt, Fig. 4; “The processor may receive a number of images from the camera and may embed the images to produce a predetermined size representation of the images. The predetermined size representation is then used in a machine learning process to obtain a prediction regarding an imaged item”, [0020])
an image input section that inputs an inspection target image in a running mode;
(Ijiri, Fig. 9; target image 422; Fig. 13, “the inspection device 4 can perform the visual inspection of the product R transported on the production line”, [0213-0214])
a defect candidate extraction section that performs a normal inspection processing on the inspection target image based on a characteristic amount of an inspection target in the inspection target image and a normal inspection threshold in order to extract a defect candidate portion which becomes a defect based on a pixel value of the inspection target image input by the image input section;
(Ijiri, Fig. 1, inspection device 4; “the inspection device 4 according to the embodiment is a computer configured by using the second discriminator 54 constructed by the second learning device 3 to determine the acceptability of the product R. Specifically, the inspection device 4 acquires target image data 422 of the product R to be inspected. In the embodiment, the inspection device 4 is connected to a camera 81, and acquires the target image data 422 by photographing the product R with the camera 81. Then, the inspection device 4 obtains output from the second discriminator 54 by inputting the acquired target image data 422 to the second discriminator 54. The output of the second discriminator 54 indicates the result of determining the acceptability of the product R. Therefore, the inspection device 4 determines the acceptability of the product R in the target image data 422 based on the output obtained from the second discriminator 54”, [0078]; Figs. 9 and 13, “the control part 41 determines the acceptability of the product R in the target image data 422 based on the output value obtained from the output layer 544 of the second discriminator 54. The method for determining the acceptability of the product R may be appropriately determined according to the output format of the second discriminator 54. For example, when the output value obtained from the second discriminator 54 indicates the acceptability of the product R by a binary value, the control part 41 can specify the acceptability of the product R according to the output value obtained from the second discriminator 54. In addition, for example, when the output value obtained from the second discriminator 54 indicates the probability that the product R is non-defective or the probability that the product R is defective by a continuous value, the control part 41 can determine the acceptability of the product R by comparing the output value obtained from the second discriminator 54 with a threshold value”,  [0209]; obviously, the output value obtained from the second discriminator 54 is directly or indirectly based on the pixel value of the input value 422 in this image analysis system; as incorporated below, Hyatt teaches defects are defined in pixels ([0021]))
an inspection window setting section that sets an inspection window in a region including the extracted defect candidate portion; and
(Hyatt, “a prediction includes detection of defects on imaged items and/or performing segmentation of the defected pixels”, [0021]) 
a determination section that determines whether the inspection target image is classified into the first class or the second class by inputting an image within the inspection window set by the inspection window setting section to the classifier generated by the classifier generation section.
(Ijiri, Figs. 9 and 13; output result of acceptability determination; “when the output value obtained from the second discriminator 54 indicates the probability that the product R is non-defective or the probability that the product R is defective by a continuous value, the control part 41 can determine the acceptability of the product R by comparing the output value obtained from the second discriminator 54 with a threshold value”, [0209])

Regarding claim 2, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).
The combination further teaches the image inspection apparatus according to claim 1, wherein
the first class is a non-defective product image class into which a non-defective product image is classified,
the second class is a defective product image class into which a defective product image is classified, and
(Ijiri, see comments on claim 1)
the classifier generation section is configured to generate a classifier which classifies the inspection target images into the non-defective product image class and the defective product image class by inputting, as the learning image,
	a plurality of non-defective product images to which non-defective product attributes are given and/or
	a plurality of defective product images to which defective product attributes are given
	to the input layer of the neural network and causing the neural network to learn in the setting mode.
(Ijiri, see comments on claim 1; Ijiri, Fig. 1, “the second learning device 3 performs machine learning using plural pieces of learning data sets including the learning data set 127 generated by the learning data generation device 1, and thereby constructs the second trained discriminator 54 that has acquired the ability to determine the acceptability of a product. Therefore, a discriminator generation system that constructs the second discriminator 54 is configured by the learning data generation device 1 and the second learning device 3”, [0077]; Fig. 12, “the correct answer data 3222 may be set to indicate the acceptability of the product by a binary value. In addition, for example, the correct answer data 3222 may be set so that the probability that the product is non-defective (that is, has no defect) or the probability that the product has a defect is indicated by a continuous value”, [0195])

Regarding claim 3, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).
The combination further teaches the image inspection apparatus according to claim 1, wherein
the first class is a first defect class into which an image including a first defect is classified,
the second class is a second defect class into which an image including a second defect is classified, and
the classifier generation section is configured to generate a classifier which classifies the inspection target images into the first defect class and the second defect class by inputting, as the learning image,
	a plurality of images including the first defect and
	a plurality of images including the second defect
	to the input layer of the neural network and causing the neural network to learn in the setting mode.
(Ijiri, see comments on claim 2; Ijiri, Fig. 1; “the second learning device 3 performs machine learning using plural pieces of learning data sets including the learning data set 127 generated by the learning data generation device 1, and thereby constructs the second trained discriminator 54 that has acquired the ability to determine the acceptability of a product”, [0077]; a discriminator is a classifier; “the acceptability determination may be simple determination on whether the product R has defects, or may include, in addition to the determination on whether the product R has defects, discrimination for the type of the defects. The defects are, for example, scratches, dirt, cracks, dents, dust, burrs, color unevenness, and the like”, [0080]; learning data set can included various defects as different defect classes, e.g., physical defects, color defects, etc.)

Regarding claim 4, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).
The combination further teaches the image inspection apparatus according to claim 3, wherein the first defect includes a plurality of types of defects.
(Ijiri, see comments on claim 3; one can always divide a defect class into various defect types; e.g., physical defect can be further divided into defect types of scratches, cracks, dents, etc.)

Regarding claim 5, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).
The combination further teaches the image inspection apparatus according to claim 1, wherein the classifier generation section is configured to input, as the learning image, a plurality of images including a defect into the input layer of the neural network and cause the neural network to learn in the setting mode.
(Ijiri, Figs. 1 and 9-10)

Regarding claim 6, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).
The combination further teaches the image inspection apparatus according to claim 5, wherein the classifier generation section is configured to input a region of the learning image including the defect to the input layer of the neural network and cause the neural network to learn in the setting mode.
(Ijiri, see comments on claim 1 regarding segmentation)

Regarding claim 8, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).
The combination further teaches the image inspection apparatus according to claim 1, wherein the classifier generation section sets an enlargement ratio at the time of performing the normalization processing to be equal to or smaller than a predetermined value.
(Ijiri, “the predetermined conversion processing may be selected from photometric conversion processing, geometric conversion processing, image synthesis processing, image replacement processing, and a combination thereof. ... The geometric conversion processing is processing for converting image spatial coordinates, which is, for example, an affine conversion, a projective conversion, or the like. The affine conversion is processing that can linearly convert and translate at least a part of the first image data 122”, [0106]; an affine conversion includes a linear scaling for the input image)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijiri (US2020/0402221) in view of Hyatt et al (US2021/0233229) and further in view of Do et al (US2017/0231550).

Regarding claim 9, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).
The combination does not expressly disclosed but Do teaches the image inspection apparatus according to claim 1, wherein the defect candidate extraction section is configured to perform flaw detection processing for extracting, as a defect candidate portion, a portion at which a predetermined difference or more from surroundings is generated based on a segmented average density value.
(Do, Fig. 6; “For abnormal skin lesion, its color varies nonuniform from the center to the border. We propose a new feature to capture this characteristic. The lesion is first divided into N partitions (N sectors with equal degree) and each partition is further divided into M subparts. After that, each partition is described by a M-component vector where each component is the average of pixel values of a subpart. Finally, maximum distance between the vectors quantifies the color variation”, [0074]; a defect or abnormal feature may be identified through finding maximum distance of component vectors in the surrounding pixel subparts)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Do into the modified system or method of Ijiri and Hyatt in order to identify the existence of a defect by finding maximum distance of component pixel vectors. The combination of Ijiri, Hyatt and Do also teaches other enhanced capabilities.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ijiri (US2020/0402221) in view of Hyatt et al (US2021/0233229) and further in view of Zou (US2017/0278235).

Regarding claim 10, the combination of Ijiri and Hyatt teaches its/their respective base claim(s).
The combination does not expressly disclosed but Zou teaches the image inspection apparatus according to claim 1, wherein the defect candidate extraction section is configured to perform blob detection processing for extracting, as a defect candidate portion, a portion at which a density value
is equal to or smaller than a predetermined value,
is equal to or larger than the predetermined value,
is within a predetermined range, or
is out of the predetermined range by binarization based on the density value.
(Zou, “Preferably, the method further comprises classifying defect pixels and noise pixels from the one or more captured images based on the determined defect densities of the target pixels to output a defect image; and post-processing the defect image with one or more morphological operations or blob filtering in terms of a geometric size, an area of connected pixels, or an aspect to reduce the noise pixels”, [0024])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zou into the modified system or method of Ijiri and Hyatt in order to identify a noisy defect such as a noisy blob defect using pixel density filtering techniques. The combination of Ijiri, Hyatt and Zou also teaches other enhanced capabilities.


Response to Arguments
Applicant's arguments filed on 4/15/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1, Applicant, in pages 8-10 of the remarks, argues that the combination of the cited reference(s) fails to teach the newly amended limitations in the claims. 
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.

Regarding claim interpretation under 35 USC § 112(f) on claim(s) 1-10, the functions of various placeholder “sections” may be implemented in a software fashion through one or more computer processors, or may be implemented using special hardware. Since the claim limitation(s) uses a generic placeholder (“section”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier, the claim interpretation in this office action is limited to the structure specified in the application disclosure under 35 USC § 112(f).


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				5/8/2022